DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Withdrawn Rejections
	The rejections of claims 1-4 under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments to the claims clarifying the distinction for what type of oil meets the parameter of being a “liquid oil” as well as the distinction for what type of oil meets the parameter of being a “paste oil”.
	The document JP2015193546A, cited and provided by Applicant in IDS dated 2/24/2020, previously was indicated, in the interest of compact prosecution, to constitute near-art on account of its teaching of high oil content water based cosmetic formulations as in its Example 20 which teaches an emulsion comprising PEG-20 glyceryl triisostearate having HLB 10.4, cholesteryl hydroxystearate (pasty oil) and ethylhexyl palmitate (liquid oil), and PEMULEN TR-1 (crosslinked copolymer of hydrophilic acrylic acid and a hydrophobic C10-30 alkyl acrylate comonomer).  Applicant’s comments presented 10/26/2021 that the JP2015193546A disclosure does not teach all claimed limitations is persuasive, and it is the examiner’s position that there is insufficient motivation for modifying the teaching of JP2015193546 and arriving at the claimed invention.

New Grounds of Rejection Necessitated by Amendments of 10/26/2021
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over “Primitive cream” Database GNPD Mintel, 1 July 2014, XP002780663 (provided in IDS dated 2/24/2020 in the file wrapper, hereafter “XP002780663”).
 	The instant claims are drawn to a cosmetic [composition] in the form of an o/w emulsion comprising components (A)-(E) as further specified in the claims.  
XP002780663 teaches Acculyn28 (see page 8, line 19 of the specification as filed which indicates this component meets component “B” of the claims, limitations of claims 1 and 2) in a product wherein 
While this reference does not specify the particular mass ratio of components (E) to (D) as recited in claim 1, this rejection is made using obviousness rationale based on the skill of the ordinary artisan taken in combination with what XP002780663 reasonably would have suggested.  XP002780663 teaches the primitive cream product to be formulated to maximize benefits of beauty ingredients.  In the instant case one reasonably would have expected success from including these components for instance in a 1:1 ratio in order to control the amount of hydrophobic, hydrophilic, polar, etc. character of the final product and/or to control the solid/liquid state or viscosity of the final product and then to adjust the presence of each as necessary to achieve the desired end result.  For instance, one would have been motivated to include relatively more paste oil in order to produce a thicker feeling or more viscous product, whereas one would have been motivated to include relatively more liquid oil in order to produce a relatively flowable formulation.  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Conclusion
	No claim is allowed at this time.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617